Dismissed and Memorandum Opinion filed November 6, 2008







Dismissed
and Memorandum Opinion filed November 6, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00909-CV
____________
 
REPUBLIC WASTE SERVICES OF TEXAS,
LTD. AND
MICHAEL JOHNSON, Appellants
 
V.
 
JEROME JOZWIAK, Appellee
 

 
On Appeal from the
157th District Court
Harris County,
Texas
Trial Court Cause
No. 2006-76988
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed June 23, 2008.  On October 28, 2008,
appellants filed a motion to dismiss the appeal because the case has settled.  
See Tex. R. App. P. 42.1. 
The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed
November 6, 2008.
Panel consists of Chief Justice Hedges, Justices
Anderson and Frost.